Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000024
                                                         23-APR-2018
                                                         12:34 PM



                            SCWC-16-0000024

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                          SEONG HO MICHAEL JI,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-16-0000024; CR. NO. 13-1-1616)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on March 12, 2018, is hereby rejected.

           DATED:   Honolulu, Hawai#i, April 23, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson